NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 6, 2017
                             Decided December 14, 2017

                                        Before

                         MICHAEL S. KANNE, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge


No. 17-1905

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Southern District of Indiana,
                                             Indianapolis Division.
      v.
                                             No. 1:15CR00080-002
AGUSTIN OSUNA-TOQUILLAS,
    Defendant-Appellant.                     Jane E. Magnus-Stinson,
                                             Chief Judge.

                                      ORDER

       Agustin Osuna-Toquillas’s drug-dealing operation came to an abrupt end when
police found him with over 7,000 grams of drugs (cocaine and heroin) and almost two
million dollars in cash. He pleaded guilty to one count of conspiracy to possess one or
more kilograms of heroin and five or more kilograms of cocaine with intent to
distribute. 21 U.S.C. §§ 841(a)(1), 846. In a binding plea agreement under
Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, the government and
Osuna-Toquillas agreed to a sentence at the low end of the guidelines range (188 to
235 months in prison). The district judge accepted the agreement and sentenced
Osuna-Toquillas to 188 months in prison and 5 years of supervised release.
No. 17-1905                                                                           Page 2

        Although his plea agreement includes a broad appeal waiver, Osuna-Toquillas
filed a notice of appeal. His appointed attorney moves to withdraw on the ground that
the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967). Osuna-Toquillas has
not responded to counsel’s motion. See 7TH CIR. R. 51(b). Counsel’s brief explains the
nature of the case and addresses issues that an appeal of this kind might be expected to
involve (although, surprisingly, counsel did not discuss the appellate waiver until the
final pages of his brief). Because the analysis in the brief appears thorough, we limit our
review to the subjects that counsel discusses. See United States v. Bey, 748 F.3d 774, 776
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel reports that he consulted with his client and confirmed that Osuna-
Toquillas does not want to withdraw his guilty plea; therefore, counsel rightly refrains
from exploring arguments about whether the plea was knowing and voluntary. See FED.
R. CRIM. P. 11; United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

        Counsel does not posit any possible constitutional violation that could vitiate
Osuna-Toquillas’s waiver of the right to appeal his conviction and sentence “on any
ground.” See United States v. Adkins, 743 F.3d 176, 192 (7th Cir. 2014) (noting exceptions
to appeal waivers). Counsel nevertheless considers whether his client could argue that
his sentence was unreasonable, but he concludes that doing so would be frivolous. That
is true. And because any challenge to the conviction or sentence is frivolous in light of
the airtight appellate waiver, we need not explore more specific contentions in detail.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.